COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-036-CV
 
 
JIM SHAW, DEFENDANT-SURETY                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
                                              ------------
 
           FROM THE 371ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




In this bond forfeiture case, Appellant Jim
Shaw attempts to appeal from the trial court=s
judgment signed October 16, 2009.[2]  Because Appellant timely filed a motion for
new trial, his notice of appeal was due January 14, 2010, but he did not file
his notice of appeal until February 3, 2010, which was untimely.[3]
On February 10, 2010, we notified Appellant
that his appeal was subject to dismissal for want of jurisdiction unless, by February
22, 2010, he filed a response showing grounds for continuing the appeal.[4]  No response has been filed.  Accordingly, we dismiss this appeal for want
of jurisdiction.[5]
 
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Code Crim. Proc.
Ann. arts. 44.42, 44.44 (Vernon 2006) (providing that bond forfeitures are
appealable according to the appellate rules governing civil appeals).


[3]See Tex. R. App. P.
26.1(a)(1).


[4]See Tex. R. App. P. 42.3(a).


[5]See Tex. R. App. P. 42.3(a),
43.2(f).